ITEMID: 001-98814
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ENGEL v. HUNGARY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 3 (substantive aspect);Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: 5. The applicant was born in 1962 and lived in Szeged.
6. On 13 May 2003 the applicant was caught in the act of committing armed robbery. In the ensuing exchange of shots, he killed a police officer and wounded another. He was also injured in his spine, as a consequence of which he became paralysed in both his legs from the waist down. Ever since, he has also been suffering from incontinence. He is now 100% disabled, only capable of moving in a wheelchair; moreover, he has to use diapers.
7. The applicant was sentenced to life imprisonment. Between 25 February 2005 and 15 December 2006 he was detained in Szeged Prison.
8. The applicant described the conditions in Szeged Prison as follows: Since he was unable to fulfil the obligations incumbent on healthy inmates, he needed to sleep in his clothes in an undone bed and use his jacket as a blanket in order to avoid being sanctioned for violating the daily routine of making the bed on time. With no assistance from staff, he could wash or relieve himself only if his cellmates helped him do so. He was not provided with a proper bath chair; instead, he was given a wooden toilet-seat which – unfit for the purposes of bathing – rotted away fast and on one occasion, broke under him. Because of harassment from fellow inmates on account of his disability and incontinence, he did not participate in the daily open-air stays. Classified as a 'Grade 4' security-level prisoner, he was transported with his hands handcuffed to his belt at all times. While being transported in this posture in a van without a safety belt, he could keep himself in his wheelchair only by supporting his body by leaning his head against the door of the transport cabin. As a consequence, he regularly suffered swellings on his head. When entering or exiting the transport van, staff dragged him by his belt, sometimes on the floor causing him bruises; an incident of this kind took place on 12 June 2006. On other occasions, his wheelchair – with the applicant, weighing 110 kilograms, sitting in it – was rolled down the van's steps.
9. The applicant's complaint about the above conditions to the Csongrád County Chief Public Prosecutor's Office was to no avail.
10. According to the prison's medical service, the applicant suffered inter alia from high blood pressure, overweight, paraplegia and a neurogenic bladder. His transfer to a specialised penitentiary was recommended but not taken up by the prison administration. Upon the applicant's complaint, the National Prison Administration investigated his situation. Its findings included the following:
“The applicant's cell is located on the ground floor ..., next to the medical consultancy room. It is suitable for accommodating four inmates, but only two or three inmates, including the applicant, are actually placed in it. The furniture is refurbished and adjusted to the applicant's health needs: the table is elevated, the beds are single rather than bunk beds, the wardrobe and the mirror are placed at a height reachable by the applicant, entrance obstacles have been removed and a handrail has been fitted next to the toilet. A cellmate has voluntarily undertaken the task of keeping the cell tidy and helping the applicant perform his everyday duties. The applicant has never been reproached for a violation of the prison cell order.
A hot water shower (bath) has been provided to the applicant on a daily basis. A hand shower and a bath chair are available to him. ... A cellmate has voluntarily undertaken to help the applicant wash himself. ...
... In order to prevent harassment by fellow inmates, the applicant has been granted the opportunity to have daily open-air stays in a [protected] courtyard ... The applicant, however, does not wish to make use of this possibility.
Upon the applicant's complaints ... on 30 May 2006 the warden ordered the transport van [in question] to be equipped with a safety belt and informed the applicant thereof ... as well as of the fact that, in the light of medical opinion, his transportation in an ambulance car ... was not justified. According to the findings of the investigation, the applicant suffered light scratches and bruises [while in transport] in December 2004 and June 2006. Therefore the prison management instructed staff to proceed with special care in respect of the applicant. According to the opinion of the competent health organ, the applicant's transport did not require the participation of medical staff.
On 21 April 2006 the applicant requested to be transferred to Nagyfa Prison. His request was dismissed by the ... National Prison Administration on 9 June 2006 on the ground that he was serving his sentence in a penitentiary institution whose strictness was commensurate with the offence he had committed and with the regime imposed on him; where his nursing and medical supervision was resolved and where physical obstacles had been removed in order to ensure his free movement in a wheelchair. The applicant filed a complaint against the decision. The complaint was dismissed by the National Commander on 26 July 2006 and his transfer was not authorised. According to the reasoning of the decision, '[the applicant did] not require permanent nursing or medical supervision. At his present place of detention, alterations had been made in the building, as required by his disability. Medical treatment, as appropriate in his present state, can be provided for him at his present place of detention, where the circumstances have been adjusted to his needs ...'”
11. The applicant submitted that the transport van was not equipped with a safety belt until the end of August 2006. Concerning open-air stays, he explained that the surface of the courtyard in question was uneven and therefore unsuitable for a wheelchair.
12. Given that other criminal proceedings were pending against him, the applicant had to be regularly transported to Budapest to stand trial. In a complaint dated 5 September 2006 and addressed to the head of the Transportation Department of Budapest Prison, the applicant submitted that on Monday, 4 September 2006 he had been placed in an admission cell in which he had had to spend five hours with no access to water and without any possibility to change his diapers. He also submitted that during the transport he had been placed in a one-person box of the van where he had suffered bruises: in a road curve, he had fallen out of his wheelchair and had been travelling on the floor of the van, handcuffed to his belt, with his arms under his body. He furthermore submitted that the following day, when he had requested a medical check-up, the nurse had informed him that no medical examination was available until the next weekly consultation to be held on the following Monday.
13. In the course of the ensuing investigation, on 18 September 2006 a medical report was drawn up but no external sign of injury was detected. In the absence of evidence, on 3 October 2006 the warden of Budapest Prison dismissed the applicant's complaint.
14. Upon the applicant's criminal complaint, an investigation was opened by the Szeged Military Public Prosecutor's Office against unknown persons for abuse of administrative authority, but was discontinued on 12 December 2006 by the Szeged Military Public Prosecutor's Office for want of evidence.
15. In a letter dated 27 October 2006 and addressed to the National Commander, the applicant complained about injuries allegedly suffered during his transport and the malfunction of his wheelchair. The ensuing investigation did not support the applicant's allegations about the injuries, but his wheelchair was subsequently repaired.
16. On 15 December 2006 the applicant was transferred to Sopronkőhida Prison where he was placed in a single cell specially designed for disabled inmates. On 18 December 2006 he was examined by a forensic medical expert. In his opinion the expert stated:
“... [In respect of standing up] the inmate ... partly or wholly exaggerates his pains... [He is] 100% disabled ... [but is] nevertheless, not totally unable to care for himself. His compulsive eating, together with his reluctance to accept painkillers ..., is a serious psychological obstacle to enhancing his mobility. At the same time ... the very existence of pain cannot be proven beyond doubt. From a forensic medical point of view, it can be established that ... the inmate has received all the medical, nursing and caring help he needs.”
17. Decree No. 6/1996 (VII.12.) of the Minister of Justice on the Rules of the Execution of Imprisonment and Pre-trial Detention provides as follows:
“Such inmates shall be classified as 'Grade 4 security' prisoners as are expected with good reason to commit an act severely violating the order of the penitentiary, to escape or to endanger his/her own life or limb or that of others, or as have already committed such acts, and whose safe detention may only be guaranteed by guarding or – exceptionally – by surveillance.”
18. The CPT's Report to the Hungarian Government after its visit to Hungary from 5 to 16 December 1999 provides, insofar as relevant, as follows:
“96. Under the prisoner grading system operated in Hungary, remand or sentenced prisoners who are considered as dangerous are placed in Grade 4 (Decree No. 6/1996 (VII.12.) of the Minister of Justice). Allocation is made either by the prosecutor, the court or the reception committee of the establishment. The CPT was informed that courts and prosecutors tend to attribute this grade to prisoners accused or convicted of serious crimes (especially persons involved in organised crime activities) and the prison reception committees, to persons with a previous record of ill discipline (including those prone to escape or those who have attempted suicide) or with a military background.
The status of Grade 4 prisoners is reviewed every six months. However, it would appear that the reasons underlying the decision for placement/prolongation of a Grade 4 measure are not disclosed to the prisoner concerned.
97. It is axiomatic that a prisoner should not be held in a special security regime any longer than the risk which he presents makes necessary. This calls for regular reviews of the placement decision. Further, prisoners should as far as possible be kept fully informed of the reasons for their placement and, if necessary, its renewal; this will inter alia enable them to make effective use of avenues for challenging that measure.”
19. The CPT's Report to the Hungarian Government after its visit to Hungary from 30 March to 8 April 2005 provides, insofar as relevant, as follows:
“64. Concerning the legal safeguards applicable to prisoners placed in Grade 4, their status is now reviewed every three months (at the time of the 1999 visit, the frequency of reviews was every six months); the CPT welcomes this change. However, the other long-standing recommendations of the CPT – concerning the provision to the inmates concerned of written information on the reasons for the measure and offering them an opportunity to express their views on the matter – had not been implemented.
Many Grade 4 prisoners interviewed by the delegation complained that they had not been informed of the reasons for the measure, had had no involvement in the review procedure and had received no information on the possibilities to contest it. Further, it was generally felt that the periodic review of the Grade 4 status was a pure formality. The examination of relevant documentation and interviews with inmates led the delegation to conclude that the determining factors in retaining the Grade 4 status were historical ones, like the violent nature of the crime committed (often many years before), rather than an assessment of the inmate's current dangerousness or propensity to act again in an unacceptable way. ...”
“184. During the 2005 visit, close attention was given to the situation of prisoners placed under a special security regime. The CPT has welcomed the fact that the status of prisoners classified as Grade 4 is now reviewed every three months; at the same time, it has called upon the Hungarian authorities to implement its previous recommendations concerning the provision to such prisoners of written information on the reasons for the measure as well as the opportunity to express their views on the matter. More generally, the Committee has recommended that the system of classifying prisoners as Grade 4 be reviewed and refined, with a view to ensuring that this grade is only applied – and retained – vis-à-vis prisoners who genuinely require to be accorded such a status.
The policy as regards the application of means of restraint to Grade 4 prisoners - already strongly criticised in the past by the CPT - remains unsatisfactory; the Committee has called upon the Hungarian authorities to review that policy without further delay. ...”
VIOLATED_ARTICLES: 3
